DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR § 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR § 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS


As provided in 37 CFR § 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR § 1.475(c).	Restriction is required under 35 U.S.C. § 121 and § 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
	In accordance with 37 CFR § 1.499, Applicants are required, in reply to this action, to elect a single invention to which the claims must be restricted.

I, claim(s) 1 and 5-6, drawn to a high rebaudioside M content non-genetically modified stevia plant comprising 1.15 g or more of rebaudioside M per 100 g of a dry leaf, its cell, and embryo.  

	Group II, claim(s) 3, drawn to a non-genetically modified stevia plant having at least one of five selected genetic features. NOTE – if this group is elected, the Applicants have an additional election of species to choose an individual marker from the list recited in claim 3. 

	Group III, claim(s) 7, drawn to methods of producing a high rebaudioside M content stevia plant comprising 1.15 g or more of rebaudioside M per 100 g of a dry leaf.

	Group IV, claim(s) 9-10, drawn to an extract of a high rebaudioside M content non-genetically modified stevia plant, and to a medicament comprising the extract. 

	Group V, claim(s) 11-13, drawn to methods of producing a rebaudioside M-containing extract, and to a food product containing the extract. 

	Group VI, claim(s) 14-16, 21-23, and 25, drawn to methods of screening for a high rebaudioside M content stevia plant, which comprising detecting the presence and/or the absence of at least one of five selected genetic features. NOTE – if this group is elected, the Applicants have an additional election of species to choose (i) an individual sequence from the list recited in claim 14, and (ii) an individual marker from the lists collectively recited in claims 15, 21 and 23. 

Group VII, claim(s) 17-18, drawn to a primer set and to a kit containing the primer set. 

	Group VIII, claim(s) 19, drawn to a probe selected from a group of sequences. NOTE – if this group is elected, the Applicants have an additional election of species to choose an individual sequence from the list recited in claim 19.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	The inventions of groups I-VIII lack unity of invention because even though the inventions of these groups require the technical feature of high rebaudioside M content non-genetically modified stevia plant comprising rebaudioside M at higher content as compared with the wild type stevia species, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the teachings of MARKOSYAN (Markosyan et al., PCT International Patent Application Publication No. WO 2016/049531 A1, published 31 March 2016; see IDS filed 07/08/2020).  
	MARKOSYAN teaches single nucleotide polymorphism (SNP) markers for stevia plants, and teaches stevia varieties with high a content of rebaudioside M (RebM), and a high content of RebM containing various SNP markers and UGT isoforms (entire document; see Title, Abstract, for example). 
	MARKOSYAN teaches methods of screening for the SNPs, as well as for using the SNPs in marker assisted breeding (Abstract). MARKOSYAN teaches methods for introgressing the disclosed SNPs associated with high RebM into stevia plants by selecting plants comprising for Id.).
	MARKOSYAN teaches and claims (claims 3 and 11-12 of MARKOSYAN, for example) a stevia plant, wherein the leaves of said stevia plant have a rebaudioside M content of between 0.5% and 1.15% of dry weight. 
	MARKOSYAN teaches methods for the extraction and purification of sweet glycosides from the Stevia rebaudiana plant, and teaches extracts as compositions that can be used as sweetness enhancers, flavor enhancers and sweeteners in various food and beverage products (section spanning pages 63-64, paragraphs 00353-00354). 
	MARKOSYAN teaches and claims a deposit of live plant tissue of the disclosed, non-genetically modified, stevia variety named '807086' (page 65, paragraph 00355).  MARKOSYAN also teaches tissue culture and regeneration of the described stevia variety (page 63, paragraphs 00351-00352). 

Each group of inventions also involves technical features not required by the other groups. The inventions of Groups I, II, IV, VII, and VIII are directed to compositions; in contrast, the inventions of Group III, V, and VI are directed to methods. The inventions of Groups I and II are directed to living plants, which are morphologically, biochemically and physiologically different from the extract of Group IV, from the primers of Group VII, and from the probes of Group VIII. The invention of Group I is directed to stevia plants that do not require any unique genetic features (in contrast to the invention of Group II). The invention of Group IV is directed to any extract of the plant, which does not necessarily require any unique nucleic acids nor rebaudioside M. The invention of Group VI is directed to a single probe selected from 
	Applicants are reminded that different nucleotide sequences are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to normally constitute different inventive concepts.

Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR § 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR § 1.144. If claims are added after the election, applicants must indicate which of these claims are readable on the elected invention or species.

Should Applicants traverse on the ground that the inventions have unity of invention (37 CFR § 1.475(a)), Applicants must provide reasons in support thereof. Applicants may submit 

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR § 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR § 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR § 1.17(i).

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The claimed invention appears to be directed to high rebaudioside M content non-genetically modified stevia plant comprising rebaudioside M at higher content as compared with the wild type stevia species; however, high rebaudioside M content non-genetically modified stevia plants comprising rebaudioside M at higher content as compared with the wild type stevia species were already known in the prior art (see, e.g., the teachings of Markosyan et al., PCT International Patent Application Publication 

The species are as follows:
	For Group II – the species are the individual markers recited in claim 3. Applicants are required to elect one marker. 
	For Group VI – the species are: (i) the individual sequences recited in claim 14, and (ii) the individual markers collectively recited in claims 15, 21 and 23. Applicants are required to elect one sequence and one marker. The elected marker must correspond to the elected sequence. 
	For Group VIII – the species are the individual sequences recited in claim 19. Applicants are required to elect one sequence. 

Applicants are required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, Applicants will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 3, 14, 15, 19, 21 and 23 are generic claims.

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663